ITEMID: 001-103100
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: CHRYSOSTOMOS II v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Chrysostomos II, is a Cypriot national, born in 1945. He is Archbishop of the Greek Orthodox Autocephalous Church of Cyprus and New Justinian and states that he is acting on behalf of the above Church as well as on behalf of other persons not listed or identified in the application form, namely the church’s parishioners. The applicant lives in Nicosia. He is represented before the Court by Mr A. Angelides, a lawyer practising in Nicosia.
, may be summarised as follows:
In the course of the events in northern Cyprus of 1974, the applicant states that they had to leave behind property and flee places of worship. The property claimed consists of immovable property (monasteries, chapels, churches and graveyards etc) and movable property (ecclesiastical vessels, grails etc). Since 1974 the applicant states that they have been prevented from enjoying the church’s property. The applicant further claimed that many properties had been destroyed, vandalised, looted or stripped of their religious function and are now used as Muslim religious sites, museums, bars, clubs, barns etc. Ecclesiastical vessels etc have been destroyed or sold.
